Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00318-CV

                               THE COMMERCIAL BANK,
                                      Appellant

                                              v.

                     VULCAN CONSTRUCTION MATERIALS, LP,
                                  Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-12245
                         Honorable Gloria Saldana, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       All costs are ORDERED assessed against the party who incurred them.

       SIGNED August 14, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice